NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE



 EDWARD SCANLON, IV
                                     Civ. No. 16-4465 (RMB-JS)
               Plaintiff
      v.
                                              OPINION
 VALERIE LAWSON, et al.,

               Defendants

APPEARANCES:

Kevin T. Flood, Esq.
Law Office of Kevin T. Flood, Esq., LLC
181 Route 206
Hillsborough, New Jersey 08844
          On behalf of Plaintiff

Daniel Edward Rybeck, Esq.
Weir & Partners, LLP
20 Brace Road, Suite 200
Cherry Hill, NJ 08034
          On behalf of Defendants David Fuentes and Carol Warren


BUMB, United States District Judge

    Plaintiff Edward Scanlon IV brought this action under 42

U.S.C. § 1983, the New Jersey Civil Rights Act (“NJCRA”) § 10:6-

2; and the New Jersey Tort Claims Act (“NJTCA”) § 59:1-1 et seq.
                                                   This matter now

comes before the Court upon Defendants David Fuentes1 and Carol

Warren’s motion for summary judgment (“Defs’ Mot. for Summ. J.”,

ECF No. 112); Fuentes and Warren’s Brief in Supp. of Mot. for Summ.

J. (“Defs’ Brief,” ECF No. 112-2); Fuentes and Warren’s Statement

of Material Facts (“Defs’ SOMF,” ECF No. 112-1); Plaintiff’s Opp.

to Summ. J. Mot. (“Pl’s Opp. Brief,” ECF No. 130); Plaintiff’s

Reply to Statement of Material Facts (“Pl’s Reply to SOMF,” ECF

No. 130-1); Plaintiff’s Counter-statement of Material Facts (“Pl’s

SOMF,” ECF No. 130-5); Reply to Pl’s Opp. to Defs. Fuentes and

Warren’s Motion for Sum. J. (“Defs’ Reply Brief,” ECF No. 142);

and Response to Pl’s Counter-statement of Material Facts by Defs.

Fuentes and Warren (“Defs’ Reply to Pl’s SOMF,” ECF No. 142-1.)

     Pursuant to Federal Rule of Civil Procedure 78(b), the Court

will determine the motion for summary judgment on the briefs

without oral argument. For the reasons set forth below, the Court

grants David Fuentes’ motion for summary judgment because it is

unopposed and grants Warren’s motion for summary judgment because

Plaintiff’s claims are barred by the statute of limitations.




1 Plaintiff does not oppose Fuentes’ motion for summary judgment.
(Pl’s Opp. Brief, ECF No. 130 at 9.)
                                2
I.   BACKGROUND

     Plaintiff filed this action in the New Jersey Superior Court,

Law Division, Cumberland County on March 29, 2016, alleging civil

rights violations under 42 U.S.C. § 1983; the New Jersey Civil

Rights Act (“NJCRA”), § 10:6-2, and tort claims under the New

Jersey law, N.J.S.A. §§ 59:1-1 et seq. (Compl., ECF NO. 1-1 at 8-

18.) The defendants to the original complaint were Valeria Lawson

(“Lawson),”2   Felix      Mickens          (“Mickens”),     Robert    Balicki

(“Balicki”),   Veronica     Surrency       (“Surrency”),    Michael   Baruzza

(“Barruza”),   and   John     and/or        Jane   Does    1-45   (fictitious

individuals) and ABC Corps. 1-45 (fictitious corporations). (Id.

at 10-11.)




2 Plaintiff sued “Valerie” Lawson and Lawson corrected her name
to “Valeria” upon answering the complaint. (Answer, ECF No. 26
at 1.)
                                       3
     Defendants removed the action to this Court on July 22, 2016.

(Notice of Removal, ECF No. 1.) On July 29, 2016, Gregory R. Bueno,

Deputy   Attorney   General   of   New   Jersey,   entered   a   Notice   of

Appearance on behalf of Mickens. (Not. of Appearance, ECF No. 4.)

On August 3, 2016, Balicki, Surrency and Baruzza, represented by

Patrick J. Madden, Esq., filed an answer to the original complaint,

and a cross-claim for contribution and indemnification against

Lawson and Mickens. (Answer, ECF No. 6.)

     On September 28, 2016, Plaintiff sought an order for release

of records from the State of New Jersey, Department of Children

and Families (“DCF”), and the Court granted the request, subject

to in camera review prior to disclosure to Plaintiff. (Order, ECF

No. 18.) On December 12, 2016, the Court entered a Discovery

Consent Confidentiality Order. (Order, ECF No. 23.)

     On December 22, 2016, Gregory R. Bueno, Deputy Attorney

General, filed a Notice of Appearance and Waiver of Service on

behalf of Lawson, and Lawson filed an answer to the original

complaint on January 9, 2017. (Notice of Appearance, ECF No. 24;

Waiver of Service, ECF No. 25; Answer, ECF No. 26.) On May 9, 2017,

the Court completed in camera review of discovery documents and

sent the documents to Plaintiff’s counsel.3 Plaintiff received




3 The Court resent the documents to Plaintiff’s counsel on May 25,
2017, after the correct address was provided. (Letter Order, ECF
No. 37.)
                                    4
several extensions of time to file a motion to amend the complaint,

and filed a motion to amend the complaint on July 21, 2017, and a

corrected motion on July 26, 2017. (ECF Nos. 39-44.)

     The motion to amend was granted on October 20, 2017. (Order,

ECF No. 56.) Plaintiff filed a redacted amended complaint on

October 26, 2017, and later filed an unredacted amended complaint.

(Am. Compl., ECF Nos. 58, 88.) The amended complaint added claims

against   William   M.   Burke   (“Burke”)   Supervisor,   Compliance

Monitoring Unit, New Jersey Juvenile Justice System (“JJC”); Bobby

Stubbs (“Stubbs”) Senior Juvenile Detention Officer at CCJDC;

David Fuentes (“Fuentes”) Juvenile Detention Officer at CCJDC;

Harold Cooper (“Cooper”) Senior Juvenile Detention Officer at

CCJDC; Wesley Jordan (“Jordan”) Juvenile Detention Officer at

CCJDC; and Carol Warren LPN (“Warren”) at CCJDC. (Am. Compl., ECF

No. 88, ¶¶28-32.)

     Burke, Lawson and Mickens, represented by Gregory R. Bueno,

Deputy Attorney General, filed an answer to the amended complaint

on December 26, 2017. (Answer, ECF No. 74.)4 Jordan, represented

by Justin R. White, Esq, filed an answer to the amended complaint

on February 6, 2018. (Answer, ECF No. 84.) Warren and Fuentes,

represented by Daniel E. Rybeck, Esq., entered an answer to the



4
  On October 10, 2018, Michael Vomacka, Deputy Attorney General,
was substituted as counsel for Lawson, Mickens and Burke.
(Substitution of Attorney, ECF No. 101).
                                  5
amended   complaint   with   a   cross-claim   for   contribution   and/or

indemnification by the remaining defendants on February 15, 2018.

(Answer, ECF No. 85.) Fuentes and Warren filed the present motion

for summary judgment on August 15, 2019. (Defs’ Mot. for Summ. J.,

ECF No. 112.)

II.    THE AMENDED COMPLAINT

       Plaintiff alleged the following in the amended complaint.

Plaintiff was born on April 1, 1996, and was a minor at all relevant

times alleged in the amended complaint. (Am. Compl., ¶19, ECF No.

88.)




5




                                     6
    Lawson,   Mickens   and   Burke   of   the   New   Jersey   JJC   “were

responsible for ensuring that the JJC complies with state and

federal law.” (Id., ¶¶21 22, 23.) Balicki, Warden of CCJDC, and

Baruzza, Division Head of CCJDC, are also named as defendants.

(Id., ¶¶25-27.)

    In Count One, Plaintiff alleges violations of substantive due

process for excessive use of force, inhumane conditions, lack of

health care and failure to protect from harm under 42 U.S.C. §

1983. (Am. Compl., ECF No. 88, ¶¶36-43.) Count Two of the amended

complaint is for the same conduct in violation of the New Jersey

Civil Rights Act, N.J.S.A. § 10:6-2. (Id., ¶¶44-47.)

                                  7
     For the Count Three, Plaintiff alleges negligence under New

Jersey state law. (Id., ¶¶48-51.) In Count Four, Plaintiff alleges

            Defendants’ actions and failure(s) to act
            constituted   a  failure   to    act   and/or
            discipline,  which   proximately   caused   a
            violation of plaintiffs’ civil rights to
            procedural and substantive due process with
            violations  are  made   actionable   by   the
            N.J.C.R.A.

(Am. Compl., ¶53, ECF No. 88.) Count Five is for punitive damages

under New Jersey law. (Id., ¶¶58-61.) Counts Six and Seven are for

intentional and negligent infliction of emotional distress under

New Jersey law. (Id., ¶¶62-69.)

     Count Eight is alleged against Jordan, Stubbs and Fuentes for

excessive   force   in   violation   of    the   Fourth   and   Fourteenth

Amendments. (Id., ¶¶70-72.) Counts Nine and Ten are alleged against

Balicki, Surrency, Cooper, Baruzza, Burke, Lawson and Mickens for

supervisory    liability   of   their     subordinates’   violations    of

Plaintiff’s constitutional rights in violation of 42 U.S.C. § 1983.

(Id., ¶¶73-88.)

III. DISCUSSION

     A.     Summary Judgment Standard of Review

     Summary Judgment is proper where the moving party “shows that

there is no genuine dispute as to any material fact,” and the

moving party is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56(a); Daubert v. NRA Group, LLC, 861 F.3d 382, 388 (3d

Cir. 2017). “A dispute is “genuine” if ‘a reasonable jury could

                                     8
return a verdict for the nonmoving party,’” Baloga v. Pittston

Area Sch. Dist., 927 F.3d 742, 752 (3d Cir. 2019) (quoting Santini

v. Fuentes, 795 F.3d 410, 416 (3d Cir. 2015) (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “[A] fact is

‘material’ where ‘its existence or nonexistence might impact the

outcome of the suit under the applicable substantive law.’” Id.

(citing Anderson, 477 U.S. at 248).

     The burden then shifts to the nonmovant to show, beyond the

pleadings, “‘that there is a genuine issue for trial.” Daubert,

861 F.3d at 391 (quoting Celotex Corp. v. Catrett, 447 U.S. 317,

324 (1986) (emphasis in Daubert)). “With respect to an issue on

which the non-moving party bears the burden of proof, the burden

on the moving party may be discharged by ‘showing’—that is,

pointing out to the district court—that there is an absence of

evidence to support the nonmoving party’s case.” Conoshenti v.

Public Serv. Elec. & Gas, 364 F.3d 135, 145–46 (3d Cir. 2004)

(quoting Celotex, 477 U.S. at 325).

          A party asserting that a fact cannot be or is
          genuinely disputed must support the assertion
          by:
               (A) citing to particular parts of
               materials in the record, including
               depositions, documents, electronically
               stored   information,    affidavits   or
               declarations, stipulations (including
               those made for purposes of the motion
               only),     admissions,     interrogatory
               answers, or other materials; or



                                9
               (B) showing that the materials cited do
               not establish the absence or presence of
               a genuine dispute, or that an adverse
               party cannot produce admissible evidence
               to support the fact.

Fed. R. Civ. P. 56(c)(1).

          If a party fails to properly support an
          assertion of fact or fails to properly address
          another party's assertion of fact as required
          by Rule 56(c), the court may:

               (1) give an opportunity to      properly
               support or address the fact;

               (2) consider the fact     undisputed   for
               purposes of the motion;

               (3) grant summary judgment if the motion
               and supporting materials--including the
               facts considered undisputed--show that
               the movant is entitled to it; or

               (4) issue any other appropriate order.

Fed. R. Civ. P. 56(e).

     “At the summary judgment stage, facts must be viewed in the

light most favorable to the nonmoving party only if there is a

‘genuine’ dispute as to those facts.” Scott v. Harris, 550 U.S.

372, 380 (2007) (citing Fed. Rule Civ. Proc. 56(c). The court’s

role is “‘not ... to weigh the evidence and determine the truth of

the matter but to determine whether there is a genuine issue for

trial,’” Baloga, 927 F.3d at 752 (quoting Anderson, 477 U.S. at

249)).




                               10
     Plaintiff does not oppose summary judgment on the tort claims

as to Warren. (Pl’s Brief, ECF No. 130 at 9.) Therefore, the Court

need address only the § 1983 and NJCRA claims against Warren.

     B.   Undisputed Material Facts

     The following material facts alleged by Warren are undisputed

by Plaintiff. (Pl’s Reply to SOMF, ECF No. 130-1.) Plaintiff

initiated this matter in New Jersey Superior Court on March 29,

2016, for alleged events occurring while he was a juvenile detainee

at the CCJDC between March 2, 2012 and March 5, 2012. (Defs’ SOMF

¶1, ECF No. 112-1; Ex. 1, ECF No. 113 at 1.)

     Plaintiff was born on April 1, 1996. (Defs’ SOMF ¶2; Ex. 3 at

14:13-14, ECF No. 113 at 34.) Carol Warren was not named as a

defendant in the original complaint. (Defs’ SOMF ¶4, ECF No. 112-

1.) On October 26, 2017, Plaintiff filed an amended complaint,

adding Warren as a defendant.6

     On February 15, 2018, Warren filed her answer to Plaintiff’s

amended complaint, which includes the affirmative defense that

Plaintiff’s   claims   are   barred    by   the   applicable   statute   of

limitations. (Defs’ SOMF ¶15; Answer, ECF No. 85.)




6 Warren asserts that Plaintiff filed the amended complaint on
March 28, 2018. (Defs’ SOMF, ¶10; ECF No. 112-1.) However,
Plaintiff filed a redacted amended complaint on the Court’s
electronic filing system on October 26, 2017, and filed an
unredacted copy of the same amended complaint on March 28, 2018.
(ECF Nos. 58, 88.)
                                  11
     C.   Statute of Limitations

     Warren contends that Plaintiff’s § 1983 claims are barred by

the two-year statute of limitations. (Defs’ Brief at 10, ECF No.

112-2.) Plaintiff’s original complaint, which pertained only to

the events of March 2012, and did not name Warren as a defendant,

was filed on March 29, 2016. (Compl., ECF No. 1-1 at 8.) Plaintiff

filed an amended complaint on October 26, 2017, adding Warren as

a defendant

                                                 (Am. Compl., ECF

Nos. 58, 88.) Plaintiff turned eighteen-years-old and reached

legal adulthood on April 1, 2014, which caused his claims to accrue

on April 1, 2016. (Defs’ Brief at 10, ECF No. 112-2.) Plaintiff

did not sue Warren until October 26, 2017. (Am. Compl., ECF Nos.

58, 88.) Therefore, Warren argues that Plaintiff’s claims are

barred by the statute of limitations.




7




                                12
      In his brief in opposition to summary judgment, Plaintiff did

not respond to Warren’s statute of limitations defense. (Pl’s Opp.

Brief, ECF No. 130.) Warren asserts that because Plaintiff did

not   set   forth     an    opposition      to    the   statute    of    limitations

defense,     Warren      must     be   granted    summary   judgment.      (Warren's

Reply Brief, ECF No. 142 at 3.)




      C.     Analysis

      Plaintiff’s federal claims are brought under 42 U.S.C. § 1983.

Section 1983 does not create substantive rights but provides a

remedy for violation of federal rights. Dique v. New Jersey State

Police,     603   F.3d     181,    185   (3d     Cir.   2010).    Such   claims   are

characterized as personal injury claims, and state law provides

the statute of limitations. Id. (citing Cito v. Bridgewater Twp.

Police Dep't, 892 F.2d 23, 25 (3d Cir. 1989)). Under New Jersey

law, personal injury torts are subject to a two-year statute of

limitations. Id. (citing N.J.S.A. § 2A:14-2).8 Claims under the




8   N.J.S.A. § 2A:14-2, provides, in pertinent part:

             Every action at law for an injury to the person
             caused by the wrongful act, neglect or default
             of any person within this State shall be
             commenced within two years next after the
             cause of any such action shall have accrued…
                                           13
New Jersey Civil Rights Act are also subject to a two-year statute

of limitations. Lapolla v. County of Union, 157 A.3d 458, 465 (N.J.

Super. Ct. App. Div. 2017) (citing N.J.S.A. § 2A:14-2(a)).

     “[T]he accrual date of a § 1983 cause of action is a question

of federal law that is not resolved by reference to state law.”

Wallace v. Kato, 549 U.S. 384, 388 (2007). A claim accrues “when

the plaintiff knew or should have known of the injury upon which

its action is based.” Kach v. Hose, 589 F.3d 626, 634 (3d Cir.

2009) (quoting Sameric Corp. v. City of Philadelphia, 142 F.3d

582, 599 (3d Cir. 1998) (citation omitted)).

     “The general rule is that state tolling principles also govern

§ 1983 claims.” Id. at 639 (citing Hardin v. Straub, 490 U.S. 536,

539 (1989)); Island Insteel Sys. v. Waters, 296 F.3d 200, 210 n.

4 (3d Cir. 2002)). In New Jersey, the statute of limitations for

personal injury claims is tolled until a minor reaches the age of

majority, age eighteen. See N.J.S.A. § 2A:14-21; N.J.S.A. § 9:17B-

1; Standard v. Vas, 652 A.2d 746, 749 (N.J. Super. Ct. App. Div.

1995) (confirming that the tolling period ends upon a claimant’s

eighteenth birthday).

     There is no dispute that Plaintiff was born on April 1, 1996.

                                                         Under New

Jersey law, the statute of limitations was “tolled” until he turned

eighteen on April 1, 2014. Therefore, any § 1983 and NJCRA claims

against Warren had to be filed by April 1, 2016. The amended

                                14
complaint, adding Warren as a defendant based on additional new

facts, was filed on October 26, 2017.

           1.     Relation back under FRCP 15(c)(1)(A)

      “Rule 15(c) of the Federal Rules of Civil Procedure governs

when an amended pleading ‘relates back’ to the date of a timely

filed original pleading and is thus itself timely even though it

was filed outside an applicable statute of limitations.” Krupski

v. Costa Crociere S. p. A., 560 U.S. 538, 541 (2010). Although

Plaintiff did not argue that his claims against Warren relate back

to his    original complaint, filed on March 29, 2016, because

Plaintiff opposes summary judgment in favor of Warren on the

Section 1983 and NJCRA claims, the Court will address whether the

amended complaint relates back to the original complaint for

statute of limitations purposes.

      An amendment can relate back to the date of the original

pleading when the law that provides the applicable statute of

limitations allows relation back, and the amendment asserts a claim

or   defense    that   arose   out   of    the   conduct,   transaction,   or

occurrence set out in the original pleading. Fed. Rule Civ. P.

15(c)(1)(A), (B).

      New Jersey Court Rule 4:26-4 applies to actions in which

fictitious parties are named when the defendant’s true name is

unknown to the plaintiff. It provides:



                                      15
          if the defendant's true name is unknown to the
          plaintiff, process may issue against the
          defendant under a fictitious name, stating it
          to be fictitious and adding an appropriate
          description sufficient for identification.
          Plaintiff shall on motion, prior to judgment,
          amend the complaint to state defendant's true
          name, such motion to be accompanied by an
          affidavit stating the manner in which that
          information was obtained.

          If, however, defendant acknowledges his or her
          true name by written appearance or orally in
          open court, the complaint may be amended
          without notice and affidavit. No final
          judgment shall be entered against a person
          designated by a fictitious name.

N.J. Ct. R. R. 4:26-4.

     In the original complaint, Plaintiff does not identify Warren

as a defendant




     “The fictitious name designation [] must have appended to it

an   ‘appropriate   description    sufficient   to   identify’   the

defendant.” DeRienzo v. Harvard Industries, Inc., 357 F.3d 348,

353 (3d Cir. 2004) (quoting Rutkowski v. Liberty Mut. Ins. Co.,

506 A.2d 1302, 1306–07 (N.J. Super. Ct. App. Div. 1986)). “The

purpose of providing a sufficient description under Rule 4:26–4 is

two-fold: it gives notice of the cause of action while also helping

to identify the unknown defendant. Descriptions which are too vague

or broad fail to achieve these goals.” Miles v. CCS Corp., No. A-



                                  16
5947-12T3, 2015 WL 5009883, at *6 (N.J. Super. Ct. App. Div. Aug.

18, 2015).

     The original complaint identified “John or Jane Does 6-15” as

Correctional Officers and Shift Commander at the CCJDC. (Compl.,

ECF No. 1-1, ¶¶21-22.) The original complaint did not describe any

actions or failure to act by a nurse at CCJDC. The allegations

against John and Jane Doe defendants were too vague to give Warren

notice or to help identify Warren as a defendant for purposes of

Rule 4:26-4.

     New Jersey also has a general relation back rule, New Jersey

Court Rule 4:9-3.

          Rule 4:9-3, New Jersey's general relation back
          rule, provides that an amendment changing the
          party against whom a claim is asserted relates
          back to the date of the original complaint if:
          (1) it arose out of the same transaction or
          occurrence set forth in the original pleading;
          (2) the proposed defendant received notice of
          the institution of the action within the
          limitations period such that the party will
          not be prejudiced in maintaining a defense;
          and (3) the proposed defendant knew or should
          have known that, but for the misidentification
          of the proper party, the action would have
          been brought against him or her. Arroyo v.
          Pleasant Garden Apartments, 14 F.Supp.2d 696,
          701 (D.N.J.1998) (citing Viviano v. CBS, Inc.,
          101 N.J. 538, 503 A.2d 296, 304 (1986)).

Monaco v. City of Camden, 366 F. App'x 330, 334 (3d Cir. 2010).

     The claims against Warren were not added until the statute of

limitations expired, and Warren was not notified of the claims

against her until the amended complaint was served on her on

                               17
November 10, 2017. (Aff. of Service, ECF No. 78.) Warren did not

receive notice of this action within the limitations period, as

required for relation back under New Jersey Rule 4:9-3.

    Moreover, the original complaint did not misidentify a party

that Warren should have known was her. See Otchy v. City of

Elizabeth Bd. of Educ., 737 A.2d 1151, 1155 (N.J. Super. Ct. App.

Div. Oct. 15, 1999) (“[a] misnomer occurs where the correct party

is already before the court, but the name in the complaint is

deficient in some respect.”) Thus, the amended complaint does not

relate back to the original complaint under New Jersey Court Rule

4:9-3.

         2.    Relation back under FRCP 15(c)(1)(C)

    Under federal law, an amendment can relate back to the date

of the original pleading when

         (C) the amendment changes the party or the
         naming of the party against whom a claim is
         asserted, if Rule 15(c)(1)(B) is satisfied and
         if, within the period provided by Rule 4(m)
         for serving the summons and complaint, the
         party to be brought in by amendment:

               (i) received such notice of    the
               action   that it  will  not     be
               prejudiced in defending on     the
               merits; and

               (ii) knew or should have known that
               the action would have been brought
               against it, but for a mistake
               concerning   the   proper   party's
               identity.



                                18
Fed. R. Civ. P. 15(c)(1)(C). This rule is inapplicable to Warren

because Plaintiff did not add Warren as a defendant based on a

mistake    concerning    her   identity.     Instead,   it    appears      that

Plaintiff learned of Warren’s involvement after the statute of

limitations   expired,    having   earlier    identified     only   John    Doe

Corrections Officers and Shift Commander as potential defendants.

Plaintiff’s claims against Warren do not relate back to the

original timely-filed complaint under Fed. R. Civ. P. 15(c)(1)(C).

IV. CONCLUSION

     For the reasons discussed above, Defendants David Fuentes and

Carol Warren’s motion for summary judgment is granted and the

claims are dismissed with prejudice.



An appropriate order follows.



Date:     January 16,2020

                                   s/Renée Marie Bumb
                                   RENÉE MARIE BUMB
                                   United States District Judge




                                    19
